Citation Nr: 1132930	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-39 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of  the Veteran's death.  

2.  Entitlement to service connection for high blood pressure, for accrued benefits purposes.  

3.  Entitlement to service connection for end stage renal disease with dialysis, claimed as kidney condition and dialysis, for accrued benefits purposes.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  He died in October 2007.  The appellant is the Veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her December 2008 substantive appeal the appellant requested a Board hearing to be held at a local VA office (Travel Board hearing).  She reiterated this request in a January 2009 document and continued to assert her desire for a hearing in November 2009.  In a letter received by VA in October 2010, the appellant stated  that she wanted to cancel the Travel Board hearing and replace it with a hearing before a member of the Board to be held in Washington, DC (Central Office hearing).  An internal note from a paralegal specialist in the Central Office Hearing Unit, dated in May 2011, indicates that the appellant had requested a Travel Board hearing in lieu of the Central Office hearing.  

Given the nature of this last communication, and to avoid remanding this case, the Board requested through administrative channels that VA send the appellant a letter so that she could clarify whether she indeed now wanted a Travel Board hearing as opposed to a Central Office hearing.  She did not return the letter.  

Because the most recent indication (from May 2011) is that the appellant wants a Travel Board hearing instead of a Central Office hearing, the Board will remand this matter so that she can be afforded the opportunity for a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing in the order that the request was received.  After a hearing is conducted, or if the appellant withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


